Name: Regulation (EEC) No 1353/69 of the Commission of 15 July 1969 amending Regulation (EEC) No 1098/68 on detailed rules for the application of export refunds on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 328 Official Journal of the European Communities No L 174/10 Official Journal of the European Communities 16.7.69 REGULATION (EEC) No 1353/69 OF THE COMMISSION of 15 July 1969 amending Regulation (EEC) No 1098/68 on detailed rules for the application of export refunds on milk and milk products Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products : HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organisation of the market in milk and milk products, and in particular Article 17 (4) thereof; Whereas the Annex to Commission Regulation (EEC) No 1098/682 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products , as last amended by Regulation (EEC) No 849/693 lists specific destination zones which may be taken into account when refunds are being fixed ; whereas it has become necessary to define these zones more precisely to facilitate application of the Regulation in question; Article 1 The Annex to this Regulation shall be substituted for the Annex to Regulation (EEC) No 1098/68 . Article 2 This Regulation shall enter into force on 19 July 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1969 . For the Commission The President Jean REY 1 OJ No L 148 , 28.6.1968 , p . 13 . 2 OJ No L 184, 29.7.1968 , p. 10 . 3 OJ No L 109, 8.5.1969, p. 7. Official Journal of the European Communities 329 ANNEX Malagasy Republic Mali ZONE A Burundi Cameroon Central African Republic Chad Congo (Brazzaville) Congo (Kinshasa) Dahomey Gabon Guinea Ivory Coast ZONE B Mauritania Niger Rwanda Senegal Territory of the Afars and Issas Togo Upper Volta Mexico , Central and South American countries , the Pacific and Atlantic Ocean islands situated between the 30 °W and 120 °W meridians and 30 °N and the Territory of Fernando de Noronha (the Rocks of Sao Pedro and Sao Paulo and the Atoll das Rocas), Trinidad , Martin Vaz and the South Sandwich Islands . ZONE C Asian countries east of Iran , including USSR in Asia and the Indian and Pacific Ocean islands situated between the 60 °E and 180 °E meridians , excluding Australia , New Zealand and Japan . ZONE D Spanish Territory of the Iberian Peninsula and the Balearic Islands . ZONE E Territories of the United Kingdom of Great Britain and Northern Ireland (including the Isle of Man and the Channel Islands) situated in Europe , excluding Gibraltar . ZONE F United States territories on the American continent and the Hawaiian Islands .